 



Exhibit 10.5
(PAC-WEST LOGO) [c10147c1014701.gif]
November 14, 2006
TEKELEC
5200 Paramount Parkway
Morrisville, N.C. 27560
     Re: Settlement Release and Amendment
Ladies and Gentlemen:
     Reference is hereby made to the Master Procurement Agreement, dated
March 26, 2004 (the “Master Agreement”), between Pac-West Telecomm, Inc. (the
“Company”) and Tekelec, on behalf of itself and its majority owned subsidiary,
Santera Systems Inc. (“Vendor”), and the Custom Extended Warranty Services
Agreement, dated March 26, 2004, between the Company and the Vendor (the
“Warranty Agreement” and together with the Master Agreement, the “Vendor
Agreements”). Capitalized terms used and not otherwise defined herein shall have
the meaning set forth in the Vendor Agreements.
     The purpose of this letter agreement is to confirm the parties’
understanding that, subject to and conditioned upon consummation of the proposed
financing transaction between Columbia Ventures Corporation and its affiliates
and the Company (the “Financing Transaction”):
     (1) the Company agrees to promptly thereafter pay to the Vendor $535,000 by
wire transfer of immediately available funds as settlement in full of all
amounts due and owing, whether or not invoiced (other than obligations invoiced
for Services to be prospectively provided by the Vendor), by the Company to the
Vendor as of the date hereof under the terms of the Vendor Agreements and any
other agreements between the parties (the “Obligations”):
     (2) the Vendor agrees, upon receipt of such payment, to release and forever
discharge the Company from any and all claims arising out of or in connection
with the Obligations, and waive any actual or alleged breach by the Company of,
or default or termination event arising under, the terms of such agreements in
connection with the Obligations (collectively, the “Vendor’s Settlement and
Release”); and
     (3) the Company agrees, upon Vendor’s receipt of such payment, to release
and forever discharge the Vendor from any and all claims arising out of or in
connection with the Vendor Agreements arising prior to the date of Company’s
settlement payment, and waive any actual or
1776 W. March Lane, Suite 250 | Stockton, CA 95207 | main 800-399-1234 | fax
209-926-4444 | www.pacwest.com

 



--------------------------------------------------------------------------------



 



alleged breach by the Vendor of, or default or termination event arising under,
the terms of such Vendor Agreements prior to the date of Company’s settlement
payment (collectively, the “Company’s Settlement and Release”).
     In addition, the parties understand that, except as otherwise expressly
provided in this letter agreement, the Vendor’s Settlement and Release and the
Company’s Settlement and Release shall in no way amend or otherwise modify the
Vendor Agreements and the Company’s and the Vendor’s executory obligations
thereunder, and the Company and the Vendor shall, subject to the terms of this
letter agreement, continue to be bound by, and entitled to enforce, the terms
and conditions of the Vendor Agreements; provided that, subject to consummation
of the Financing Transaction, the Company shall thereafter pay to the Vendor all
amount presently due and owing for Services previously billed but not yet paid
(e.g., invoice 148699 for $46,057.44 dated October 23, 2006; and invoices
149246, 149247, and 149248 for $61,750,00, $61,824.22. and $182,313.50,
respectively, each dated November 6, 2006) in four equal quarterly installments
in advance beginning on the day the Financing Transaction is consummated (or on
such later business day as such invoices are actually received by the Company).
For all other Services, the Company shall thereafter pay to the Vendor all
amounts due in four equal quarterly installments in advance beginning on the
expiration date for each product warranty or Customer Extended Warranty Service
commitment. This letter agreement shall be binding on the undersigned and the
successors, heirs, personal representatives and assigns of the undersigned, and
shall supersede all prior understandings and communications regarding the
subject matter hereof.

            Very truly yours,


PAC-WEST TELECOMM, INC.
      /s/ Henry R. Carabelli       Name:   Henry R. Carabelli      Its:
President and Chief Executive Officer     

Accepted and agreed to as of the date first written above:
TEKELEC

     
/s/ Gregory S. Rush
 
Name: Gregory S. Rush
   
Its: V.P. Controller, CAD
   

1776 W. March Lane, Suite 250 | Stockton, CA 95207 | main 800-399-1234 | fax
209-926-4444 | www.pacwest.com

 